Bigelow, J. A. D.
(dissenting). In June of 1944, the plaintiff wife left her husband, the defendant, taking with her the greater part of his savings — $4,488. Pour years later she filed her complaint in the present suit, alleging that she had been compelled to leave him by his extreme cruelty. Prom a final decree in her favor, the husband appeals.
Extreme cruelty, which may be a basis for divorce, pursuant to R. S. 2:50-2(c), or may justify a wife leaving her husband, is such conduct as places her life or health in danger, or renders her life one of such extreme discomfort and wretchedness as to incapacitate her to discharge the duties of a wife. Fallon v. Fallon, 111 N. J. Eq. 512 (E. & A. 1932); Bonardi v. Bonardi, 113 N.J. Eq. 25 (E. & A. 1933). The wife has the burden of proof. The parties had been married in 1920, 24 years before the separation. The plaintiff testified that “my husband never, never was with me. He was out continuously from the time my baby was born. There was hardly a night he was with me. It was very, very seldom.” The child to whom she referred, was born within *160a year or so after the marriage. This course of conduct continued for 20 years. She also testified that she listened to the gossip of her sister or of her daughter-in-law about the association of her husband with a woman named Sophie-Terpanik; that when she charged her husband with having an affair with the woman, he admitted the fact; that she asked him to give her up and he positively refused. Lastly she testified, “There is a hole in the floor of the cellar downstairs, in the downstairs apartment, and my husband used to go down there repeatedly to watch this woman take a bath. He told me about it. * * * If I said anything, well, he’d say I was just jealous or indifferent or something like that.” The foregoing includes all the items of the so-called extreme cruelty. There was no corroboration of any part of the plaintiff’s case.
Plaintiff’s testimony that through a period of 20 years “my husband never, never was with me” or “there was hardly a night he was with me” was a gross exaggeration. A truer picture of the situation until a year or two before the separation may be glimpsed in the testimony of plaintiff’s witness, Mrs. Linden, “We have had many good times together with Cliff (defendant) and his wife and my husband and I.” “We used to have weekly visits.” “I always thought they were both very contented with one another.” Defendant is an iron worker, who, during the war, worked extremely long hours, especially on a job that began in the fall of 1943 and continued into the next summer. In addition, he was financial secretary of his local union. He was frequently away from home until late at night during the last year or so before his wife left. This did not constitute cruelty.
The complaint charges as a specification of the cruelty that drove plaintiff from her home, that “defendant openly and publicly consorted with said Sophie Terpanik in various saloons and taverns in and about vPerth Amboy, F. J., and in addition openly displayed himself in company with said woman at seashore resorts and other places of amusement.” If this charge had been true, plaintiff could easily have proved it by disinterested witnesses. Instead, she relies solely on her own testimony as to an alleged confession of defendant. *161Defendant denies that he was even acquainted with Sophie Terpanik until January, 1945, six months after the separation, and of course he denies the conversation with plaintiff in which he is alleged to have admitted an affair with Sophie.
Defendant maintained the apartment, that had been the family home, until November, 1944. The parties then divided the furniture and defendant went to live with his sister and after another six months he got a room at the Y. M. C. A., where he has since lived. He admits that during the three years preceding the hearing, which would be the years he has been living alone, he has seen Sophie once or twice a week, and we may assume that word of this reached his wife.
The failure of plaintiff even to attempt to prove the specific charges laid in her complaint; her willingness to exaggerate, as demonstrated in her testimony about defendant’s absences from home, and her theft of her husband’s savings, greatly weaken her credibility. Her unsupported testimony that her husband confessed to her is an insufficient basis for adjudging that he was guilty of adultery.
Plaintiff’s testimony of the woman at the bath is far from clear. She only identifies the lady as “this woman.” Did she mean Sophie Terpanik? Whose apartment was it to which her husband went, in order to peek? The incident is not mentioned in the complaint. I think no credit can be attached to this part of plaintiff’s testimony.
The plaintiff admits that some months before she left her husband, she took the savings bank book from where it was usually kept, and secreted it. When defendant noticed that the book was missing, his wife refused to return it and there resulted a quarrel which the parties never patched up. Then came plaintiff’s departure.
The plaintiff did not, in my opinion, prove that her husband was guilty of extreme cruelty and that it was such cruelty that drove her from their home. Furthermore, even if she had cause to leave, she should be awarded nothing until she return or account for the money of his that she took. The decree for separate maintenance should be reversed.